DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Objections
Claims 12-14 are objected to because of the following informalities:  The limitation “a retaininer” is recited. It is assumed “a retainer” is intended.  
Claims 13-14 are objected to due to their dependence from claim 12.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7, 9, 10, and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 10, and 11 of copending Application No. 16437252 in view of West et al. (U.S. Patent No. 8736504), hereinafter known as West. 
Regarding claim 1, App. ‘252 claims (claim 4, dependent from claims 1 and 3) A dual-polarized tapered slot antenna (TSA) comprising: a first pair of conductive blades mounted to the dielectric bracket so as to define a first tapered slot between edges of the conductive blades of the first pair thereby forming a horizontally-polarized TSA (dual-polarized, quad, tapered-slot antenna, see claim 4); a second pair of conductive blades mounted in the dielectric bracket orthogonal to the first pair so as to define a second tapered slot between edges of the conductive blades of the second pair thereby forming a vertically-polarized TSA (dual-polarized, quad, tapered-slot antenna); and wherein at least part of each of the slot-defining edges of the conductive blades has a thickness that is non-tapered and stepwise-reduced from the thickness of a remainder of the corresponding blade (see claim 4).
App. ‘252 does not claim a dielectric bracket.
West teaches (Fig. 5) a dielectric bracket (304).
KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Using a dielectric bracket to secure an antenna element provides stability without significant impact to the antenna performance.
Regarding claims 2 and 3, App. ‘252 claims the limitations of claim 1, and West further teaches (Fig. 4) wherein at least one of the first tapered slot and the second tapered slots comprises a linear section that transitions to an exponentially- curved section (see Fig. 4), and 
wherein the linear section of each of the slot- defining edges is disposed near a feed of the dual-polarized TSA (see Fig. 4).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the tapered slot of West in the antenna apparatus of App. ‘252 because it provides improved impedance matching over the desired bandwidth (col. 6, lines 40-58).
Regarding claim 5, App. ‘252 claims wherein a majority of the length of each of the slot- defining edges has a thickness that is non-tapered and stepwise-reduced from the thickness of a remainder of the corresponding blade (see claim 4).
Regarding claim 7, App. ‘252 claims further comprising a first coaxial balun integrated into a first blade of the first pair of conductive blades and a second coaxial balun integrated into a first blade of the second pair of conductive blades, wherein each of the first and second coaxial baluns comprises: a center conductor electrically connected to a non-balun-integrated blade; and a dielectric surrounding the center conductor and disposed to electrically insulate the center conductor from the first blade, wherein at a first location on the first blade the dielectric abuts a bottom edge of the first blade and over a length of the integrated balun the first blade gradually surrounds more and more of the dielectric 
Regarding claim 9, App. ‘252 claims (claim 10) further comprising a parabolic reflector positioned such that the first and second tapered slots are approximately in a focal position of the parabolic reflector (see claim 10).
Regarding claim 10, App. ‘252 claims (claim 11) further comprising a conductive disk electrically insulated from the antenna elements and mounted coaxially with the parabolic reflector such that the antenna elements are disposed between the conductive disk and the parabolic reflector (see claim 11).
Regarding claim 12, App. ‘252 claims (claim 1) wherein for each of the first and second baluns, a portion of the center conductor is inserted into a receiving hole in the non-balun- integrated blade, and wherein the receiving hole comprises a retaininer into which the center conductor is inserted to hold the center conductor in the receiving hole, and wherein a head of the retaininer is flush with a surface of the non-balun-integrated blade (see claim 1).
Regarding claim 13, App. ‘252 as modified claims the limitations of claim 12, and West further teaches (Fig. 5) wherein the dielectric bracket further comprises a dielectric support structure disposed to maintain, for each of the first and second baluns, a positional relationship between the dielectric and the first blade (see Fig. 5).
Therefore, for the reasons stated in response to claim 1, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the dielectric bracket of West in App. ‘252.

Regarding claim 14, App. ‘252 claims (claim 1) wherein the dielectrics are cylindrical and wherein an area of contact between the dielectric support structure and each of the dielectrics does not exceed a circular, cross-sectional area of the corresponding dielectric (see claim 1).
Regarding claim 15, App. ‘252 claims (claim 1) wherein each of the first and second pairs of conductive blades further comprises a conductive element electrically connected to both blades in a given pair and positioned so as to span the corresponding tapered slot (see claim 1).
Regarding claim 16, a dual-polarized tapered slot antenna (TSA) comprising: a non-conductive bracket; first and second antenna elements mounted to the bracket so as to define a first tapered slot between edges of the first and second antenna elements thereby forming a horizontally-polarized TSA (dual-polarized, quad, tapered-slot antenna, see claim 4); third and fourth antenna elements mounted to the bracket so as to define a second tapered slot between edges of the third and fourth antenna elements thereby forming a vertically-polarized TSA (dual-polarized, quad, tapered-slot antenna, see claim 4); and wherein each of the antenna elements comprises a step-wise-reduced-thickness section as compared to a thickness of a remainder of the corresponding antenna element, wherein a terminal edge of the step-wise-reduced-thickness section composes a portion of a corresponding antenna element's slot-defining edge (see claim 4).
App. ‘252 does not claim a non-conductive bracket.
West teaches (Fig. 5) a non-conductive bracket (304).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the non-conductive bracket of West in the antenna apparatus of App. ‘252 because since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Using a non-conductive bracket to secure an antenna element provides stability without significant impact to the antenna performance.
Regarding claim 17, App. ‘252 claims (claim 4) wherein the stepwise-reduced-thickness section is also non-tapered (see claim 4).
Regarding claims 18 and 19, App. ‘252 claims the limitations of claim 1, and West further teaches (Fig. 4) wherein the first tapered slot and the second tapered slot each comprises a linear section that transitions to an exponentially-curved section (see Fig. 4), and 
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the tapered slot of West in the antenna apparatus of App. ‘252 because it provides improved impedance matching over the desired bandwidth (col. 6, lines 40-58).
Regarding claim 19, App. ‘252 claims (claim 4)wherein, for each antenna element, a majority of the slot-defining edge that defines the linear section is composed of the terminal edge of the step-wise-reduced-thickness section (see claim 4).
Regarding claim 20, App. ‘252 claims (claim 4) wherein for at least one of the antenna elements, a portion of the slot-defining edge has the same thickness as the remainder of the corresponding antenna element (see claim 4).
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 4, 6, 8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McGrath et al. (U.S. Patent Application No. 20190252787) teaches a tapered slot antenna with integrated balun.
McWhirter et al. (U.S. Patent No. 6219000) teaches a flared notch radiator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL MUNOZ/Primary Examiner, Art Unit 2896